DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are presented for examination.

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		       Specification
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/888,761 (i.e., now U.S. Patent No. 11,321,174, issued 05/02/22).

			        Drawings
	The formal drawings are accepted. 


                                     Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Instant Application No. 17/657,545
U.S. Patent N0. 11,321,174
1. A method for execution by a computing device of a storage network comprises:

5generating a plurality of estimated efficiency models associated with a plurality of processing units of the storage network, wherein an estimated efficiency model of the plurality of estimated efficiency models includes estimated efficiency probabilities, and wherein the estimated efficiency probabilities corresponds to data access request types for a processing unit of the plurality of processing units; 
and 10 storing the plurality of estimated efficiency models in memory of the storage network.


1. A method for execution by a computing device of a dispersed or distributed storage network comprises:
for a data access request, accessing, a plurality of estimated efficiency models of a plurality of processing units of the storage network, wherein an estimated efficiency model of the plurality of estimated efficiency models includes a list of estimated efficiency probabilities, wherein the list of estimated efficiency probabilities corresponds to a list of data access request types for a processing unit of the plurality of processing units; 

selecting one of the processing units from the plurality of processing units based on the plurality of estimated efficiency models to produce a selected processing unit; and sending the data access request to the selected processing unit for execution.



                        Rationales:
Note that pending claim 1 is a broader version of claim 1 issued in U.S. Patent No. 11,321,174, and several limitations in patented claim 1 have been removed from pending claim 1 (and relegated to pending dependent claims). Thus, pending claim 1 may be considered as defining a broader genus version of the species defined in claim 1 of U.S. Patent No. 11,321,174. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader instant application claim would have been obvious in view of the narrower U.S. PN: 11,321,174.



Other parallel dependent claims of the instant application have corresponding issues with the independent claim 1 or dependent claims of U.S. patent no. 11,321,174 are also rejected non- statutory obviousness-type double patenting. 

          Allowable Subject Matter
The Examiner would like to point out that a properly executed Terminal Disclaimer will overcome the rejection and thereafter the claims can be in condition for allowance. 

                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gladwin et al. (US 20100023524) teach a block-based interface to a dispersed data storage network. 
Menon et al. (US 2004/0122917) teach a distributed data storage system for sharing data among client computers and further the computers access and share data in one or more storage pools. 
Watsen (US 7,080,101) teach a method and apparatus for partitioning data for storage in a database system.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112